DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 19, 2021 has been entered.  Claims 1-11 are pending in the application.  Examiner has acknowledged applicant’s addition of new claims 10 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katsutoshi et al. (JPH08052118A) (hereinafter – Katsutoshi) in view of Eisen et al. (U.S. 2014/0200423 A1) (hereinafter – Eisen).
	Re. Claims 1 and 6: Katsutoshi teaches a pulse wave detector which is used while being attached to a wrist of a measurement subject, the pulse wave detector (Paragraph 0001: “The present invention relates to a portable pulse wave sensor…”) comprising: 
a body portion which includes a detecting section (Fig. 1, pulse wave sensor 4) configured to detect a pulse wave from a radial artery of the measurement subject (Paragraph 0023: “Then, the pulse wave sensor is pressed against the pulse wave measurement site, for example, the radial artery part of the wrist, and the pulsation pressure displacement is measured”); 

an attachment auxiliary member which is configured to be attachable to and detachable from the band (Fig. 1, convex elastic member 5 capable of sliding along the band in the direction C), 
wherein the band is contacted with the wrist through the attachment auxiliary member at an attachment position of the attachment auxiliary member (Fig. 2, attaching to the wrist at any point along direction C), 
wherein the attachment auxiliary member includes, in a contact surface with the wrist, both end portions of the attachment auxiliary member in a short-side direction of the band in a state of being attached to the band, and a concave portion formed between the both end portions to receive a protrusion of an ulna of the wrist (Figs. 4, 8, convex elastic member 5 having a concave surface to receive a portion of the body), 
wherein in a secured state where the body portion is secured to the wrist with the band to which the attachment auxiliary member is attached, the attachment auxiliary member is secured such that the protrusion of the ulna is received in the concave portion and the both end portions are contacted with the wrist (Fig. 2; the device as taught by Katsutoshi is capable of performing this function without any modification).
Katsutoshi does not teach the invention wherein the concave portion has a size which allows the protrusion of the ulna in the wrist of the measurement subject to be inserted.
Eisen teaches the invention wherein the concave portion has a size which allows the protrusion of the ulna in the wrist of the measurement subject to be inserted (Figs. 4, 5: structure 40, described in Paragraph 0043: “…a structure 40 disposed on an inner side of the oximeter 30, whereby the structure 40 is adapted to fit on top of an ulna bone 38 of the wrist 31”).  Eisen teaches analogous art in the technology of wrist-mounted pulse oximetry devices (Abstract).

	Re. Claims 2 and 7: Katsutoshi in view of Eisen teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein a surface of the attachment auxiliary member to be contacted with the wrist is curved along a circumferential direction of the wrist (Figs. 4, 8, showing concave surfaces K and S are curved in circumferential direction with the wrist, indicated by the band inserting holes 16).
	Re. Claim 3 and 8: Katsutoshi in view of Eisen teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein contact surfaces with the wrist of the both end portions of the attachment auxiliary member are different in position in a direction perpendicular to both the short-side direction and a longitudinal direction of the band (Figs. 4, 8, showing small projections 9 having a different height from the surface of the member 5).
Re. Claim 4 and 9: Katsutoshi in view of Eisen teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein a surface of the attachment auxiliary member to be contacted with the wrist is covered by an elastic member (Fig. 13, convex elastic member 5 having an elastic pressing portion 13).
Re. Claim 5: Katsutoshi in view of Eisen teach a biometric information measurement device comprising: the pulse wave detector according to claim 1 (see rejection for claim 1); and a biometric information calculating section which is configured to calculate biometric information based on the pulse wave detected by the pulse wave detector (Katsutoshi, Claim 1: “A pulse wave sensor for measuring a pulse wave in close contact with a living body, a main body provided with an arithmetic processing unit for processing an output signal of the pulse wave sensor…”).
Re. Claims 10 and 11: Katsutoshi in view of Eisen teach the invention according to claims 1 and 6.  Katsutoshi further teaches the invention wherein the concave portion is a part of a through hole into which the band is inserted (Figs. 1, 2, 4, 6, 8, 13: elastic member 5 is part of a through-hole into which the band is inserted).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791